Citation Nr: 1612400	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-46 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this claim was before the Board in July 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and VBMS.


FINDINGS OF FACT

1.  The Veteran does not have a left knee disorder related to his military service.

2.  An acquired psychiatric disorder, diagnosed as an anxiety disorder, was present during the appeal period and is etiologically related to the Veteran's military service.

3.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in November 2008 and December 2008 letters, prior to the May 2009 adjudication of the claims.

The record also reflects that the Veteran's service treatment records (STRs), post-service VA medical records, and available private treatment records have been obtained.  

Pursuant to the Board's remand directives, the Veteran was afforded VA examinations in July 2013, and the requested records development was completed.  The Board finds the reports of the VA medical examinations are in compliance with the Board's remand directive and are adequate for adjudication purposes, as they are based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left knee disorder

The Veteran filed a claim to reopen entitlement to service connection for a left knee disorder in October 2008, and the claim was reopened and remanded for further development by the Board in July 2013.  The Veteran contends that he has a left knee disorder related to ligament damage that occurred in active service that has resulted in pain and instability of the left knee.

In a July 2004 service treatment record (STR), the Veteran reported injuring his knee playing hockey, was found to have negative laxity of the left knee diagnosed as a left knee medical collateral ligament (MCL) sprain and treated with physical therapy.  A related MRI report indicated an MCL injury with possible meniscal injury and an X-ray report gave an impression of "at least" grade I MCL sprain with mild degenerative changes posteriorly in the medical meniscus.  The Veteran's October 2005 Medical Evaluation Board report indicates a history of left knee pain. 

In an August 2008 VA treatment record, the Veteran reported left knee pain and the treatment provider found no acute joint signs and that the Veteran could walk on heels and toes, with symmetric normal knee reflexes.

In a June 2009 notice of disagreement, the Veteran reported that he was unable to squat, walk, or run due to left knee pain.

In response to the July 2013 remand, the Veteran was afforded a VA examination to determine the nature and etiology of any current left knee disorder.  The Veteran reported that he first injured his left knee in 2001 in Air Assault School and reinjured his MCL playing hockey in 2002.  The examiner diagnosed a 2004 left knee MCL sprain and found the left knee had normal range of motion, with pain on movement and disturbance of locomotion, pain to palpation of the soft tissues, normal muscle strength, and no instability, patellar subluxation, meniscal conditions, or arthritis.  The examiner compared a July 2004 MRI report of a grade I MCL sprain with mild degenerative changes in the medial meniscus with a July 2013 X-ray report that found no significant interval change and an August 2013 MRI report that gave an impression of a small amount of joint space fluid with an otherwise normal appearing left knee.  The examiner indicated a review of the Veteran's claims file, noting that the Veteran's Medical Evaluation Board proceedings described chronic left knee pain with an MCL sprain, and opined that the current physical examination and imaging reports did not support a finding of a current left knee diagnosis that was at least as likely as not related to active service.  The examiner found the in-service left knee MCL sprain had resolved and that there was no evidence of any long term consequences, such as asymmetric osteoarthritis, because the Veteran had mild medial joint space narrowing in both knees.  

After careful review of the record, the Board finds that service connection is not warranted for a left knee disorder.  

As set forth above, the Veteran was diagnosed with a 2004 left knee MCL sprain in a July 2013 VA examination.  The July 2013 VA examination report reflects that the physician reviewed the evidence of record, including the Veteran's lay statements, and determined that left knee MCL sprain had resolved and properly supported the conclusion with examination and imaging report findings.  Moreover, the examiner noted left knee mild medial joint space narrowing, but opined that there was no evidence that it was a residual of the MCL sprain because it was found bilaterally, rather than asymmetrically, in the Veteran's knees.  The Board finds this to be the most probative evidence or record.  The medical opinion outweighs the Veteran's lay statements as to continuing knee pain since service as the opinion was offered after consideration of the Veteran's statements and medical history, and was offered by a medical professional after review of diagnostic testing and examination.  There is no other post-service medical evidence of any diagnosis of a left knee disorder or any residual of the Veteran's left knee MCL sprain.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Acquired Psychiatric Disability & PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in certain circumstances.  These circumstances include when (1) the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service and consistent with the circumstances, conditions, or hardships of the veteran's service; (2) the evidence establishes that the veteran engaged in combat with the enemy and the stressor is related to that combat and consistent with the circumstances, conditions, or hardships of the veteran's service; (3) the stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the stressor is consistent with the places, types, and circumstances of the veteran's service; and, (4) the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience and is consistent with the circumstances, condition, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(1)-(4).  The lay testimony can be rebutted by clear and convincing evidence to the contrary.  Id.  

In October 2008, the Veteran filed a claim for service connection for PTSD.  In November 2008, the Veteran filed additional claims for service connection for anxiety disorder and depression.  As noted above, the Board has recharacterized the claims as a claim for service connection for an acquired psychiatric disability.

The Veteran's STRs are negative for treatment or symptoms of a psychiatric disorder.

August 2008 VA treatment records indicate the Veteran's post-deployment screening tests were positive for PTSD and depression.  A September 2008 VA initial mental health assessment noted the Veteran was deployed to Kosovo, Afghanistan, and twice to Iraq with reported exposure to small arms fire, rocket propelled grenades, mortars, snipers, improvised explosive devices (IEDs), and that the Veteran witnessed others severely injured in ambushes, had shrapnel in his arm, and lost friends.  The Veteran reported symptoms of difficulty sleeping, nightmares, anxiety, depression, and avoidance of crowds.  The VA treatment record indicated that screening questionnaires demonstrated symptoms of PTSD and provided a diagnostic impression of PTSD.

In addition, the Veteran was afforded a VA psychodiagnostic interview in September 2008 that included a structured clinical interview to assess for PTSD.  The Veteran reported no psychiatric hospitalizations, positive depression and PTSD screenings, and that he had symptoms of nightmares, irritability, migraines, intrusive thoughts, and reactions to triggers, with brief feelings of depression.  It was noted that a multidisciplinary treatment team met to discuss treatment recommendations for the Veteran and that the group concluded that the Veteran was sub-threshold for PTSD because he did not meet the full criteria.  However, the team concluded that the Veteran's psychiatric symptoms were related to his military service and he met criteria for an anxiety disorder not otherwise specified with PTSD features and adjustment disorder, unspecified. 

In November 2008, the Veteran detailed PTSD stressors of placing a childhood friend in a body bag while in Afghanistan as well as being attacked while driving in a convoy in Iraq.

In support of his claim, the Veteran's brother, mother, and wife submitted statements on his behalf.  The Veteran's brother noted that the Veteran became withdrawn, less happy, tired, and had headaches after his first deployment.  His wife reported that the Veteran talked in his sleep, has difficulty watching fireworks, and was easily tired.

In a March 2009 VA treatment note, the Veteran reported irritability, poor motivation, difficulty concentrating, poor sleep, nightmares, and that he became short of breath, anxious, and irritable if he had to pack large objects at work because it reminded him of placing service members in body bags.  The treatment provider noted the Veteran lost 30 pounds in a little over a year without dieting, fell asleep frequently, had less interest in activities, and avoided large crowds, and opined that the Veteran reported with symptoms consistent with a mood disorder, anxiety disorder, and likely PTSD.

In a June 2009 notice of disagreement, the Veteran reported symptoms of nightmares, flashbacks, sleep impairment, hypervigilance, avoidance of crowds, and memory impairment.

In accordance with the Board's remand, the Veteran was afforded a VA PTSD examination in July 2013.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD and that he did not have any other psychiatric disorder based on DSM-IV criteria.  The examiner found the Veteran's symptoms appeared to be normative, expected reactions to what he experienced on deployments and that he had no noteworthy occupational impairments, noting that the Veteran worked full-time inspecting helicopters.  The examiner also noted that the Veteran's stressors resulted in very mild transient symptoms that appeared to be the expected responses given the nature of his military career and deployments, that he appeared to have optimal coping skills, used his work and cycling as an outlet for distress, and that the Veteran's stressors were not verified.

The examiner added that the Veteran appeared to be frustrated that he was medically discharged from the military, which could have caused some temporary adjustment issues after separation.  The examiner concluded that the Veteran's symptoms of irritability and being easily frustrated did not cause clinically significant distress or impairment to meet full criteria for PTSD.  The examiner also noted that the Veteran was diagnosed by VA mental health clinicians with PTSD, anxiety disorder, and adjustment disorder, but noted that the diagnoses were based on the Veteran's self-endorsement of multiple symptoms.

In light of the foregoing and with resolution of the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for an anxiety disorder are met.  Importantly, a current disability for VA purposes is shown when a claimant has a disability at the time a claim is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board finds that the Veteran's acquired psychiatric disability was properly diagnosed as an anxiety disorder in 2008 and that the anxiety disorder was related to his active service.  While this diagnosis was rendered shortly before receipt of the Veteran's claim for service connection for this disorder, there is no indication this disorder resolved prior to the date the Veteran filed his claim.  As such, the evidence shows that the Veteran had anxiety disorder during the course of the appeal and the requirement of a current disability is met.  See McClain, 21 Vet. App. at 321. 

In this regard, the Board notes that the September 2008 VA Medical Center psychodiagnostic interview and related October 2008 VA treatment plan note confirm a diagnosis of an anxiety disorder with a medical opinion linking the Veteran's anxiety disorder to his active service.  The Board finds the September 2008 and October 2008 VA treatment records to be of high probative value because they are based on a thorough medical history and the opinion is properly supported with a review of the Veteran's pertinent history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, the October 2008 VA treatment providers adequately reviewed the differing psychiatric diagnoses in the Veteran's medical history and properly supporting the conclusion that the Veteran did not meet the criteria for PTSD but did meet the criteria for an anxiety disorder, not otherwise specified.  The Board acknowledges that the July 2013 VA examiner found the Veteran had no current psychiatric diagnoses and past VA psychiatric diagnoses were rendered solely based on the Veteran's endorsement of his symptoms.  This opinion was offered after an interview with the Veteran and review of the pertinent history and is probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran did have an anxiety disorder in 2008 related to his military service. 

Service connection for PTSD is not warranted as the preponderance of the evidence, including the 2008 VA psychiatric workup and the July 2013 VA examination report, indicate the Veteran does not meet the diagnostic criteria for such a diagnosis.  The Board recognizes that a diagnosis of PTSD was rendered in 2008.  However, subsequent workup in 2008 resulted in a finding that the Veteran did not in fact have PTSD, and the VA examiner in 2013 thoroughly explained why the Veteran did not meet the criteria for a diagnosis of PTSD and why the previous diagnosis of PTSD was not valid.  As such, the Board finds that the Veteran did not have PTSD during the course of this appeal and his claim for service connection for PTSD must be denied.  











      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left knee disorder is denied.

Service connection for an acquired psychiatric disability, diagnosed as an anxiety disorder, is granted.

Service connection for PTSD is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


